Citation Nr: 1327936	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  09-15 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  What evaluation is warranted for a lumbar strain from February 8, 2006 to December 29, 2008?

2.  What evaluation is warranted for a lumbar strain from December 30, 2008?

3.  What evaluation is warranted for a right knee strain from February 8, 2006 to December 29, 2008?

4.  What evaluation is warranted for a right knee strain from December 30, 2008?

5.  What evaluation is warranted for a right shoulder strain from February 8, 2006 to December 29, 2008?

6.  What evaluation is warranted for a right shoulder strain from December 30, 2008?

7.  What evaluation is warranted for a back cyst from February 8, 2006?

WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to February 2001 and from February 2003 to February 2004.  He also served in the reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision promulgated by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2012, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Virtual VA file has been reviewed in conjunction with the disposition of the issues on appeal. 

During the Board hearing, the Veteran raised the issues of entitlement to service connection for tinnitus and right hand numbness.  Although these issues have been raised by the record, they have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

The issues of what evaluations are warranted for right shoulder, lumbar, and right knee strains since December 30, 2008 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  From February 8, 2006 to December 29, 2008, the Veteran's lumbar strain was not manifested by either thoracolumbar forward flexion less than 31 degrees; or by thoracolumbar ankylosis.

2.  From February 8, 2006 to December 29, 2008, the Veteran's right knee strain was manifested by full range of motion, and by no instability. 

3.  From February 8, 2006 to December 29, 2008, the Veteran's right shoulder strain was manifested by painful motion, but not by limitation of the arm to the shoulder level or below.

4.  Since February 8, 2006, the Veteran's back cyst has not been manifested by pain or tenderness, does not affect 6 square inches or more, and there has been no limitation of function of the part affected. 


CONCLUSIONS OF LAW

1.  From February 8, 2006 to December 29, 2008, the lumbar strain met the criteria for a 20 percent evaluation, but no higher.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2012).

2.  From February 8, 2006 to December 29, 2008, the criteria for an evaluation in excess of 10 percent for a right knee sprain are not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5024, 5260, 5261 (2012). 

3.  From February 8, 2006 to December 29, 2008, the right shoulder strain met the criteria for a 10 percent evaluation, but no higher.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2012).

4.  Since February 8, 2006, the criteria for an initial compensable evaluation for the back cyst have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 7800-7805, 7819 (2008 & 2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because service connection, initial ratings, and an effective dates have been assigned, the notice requirements of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to the increased rating claims would serve no useful purpose.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations.  For the reasons discussed below, the Board finds that the evidence is adequate to make a determination on the issues addressed herein on the merits.

In addition, at a conference held in connection with the September 2012 Board hearing, and during the hearing itself, the undersigned Veterans Law Judge fulfilled VA's duties under 38 C.F.R. § 3.103.  The appellant has not argued otherwise. 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).


Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2012).  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59.

Lumbar Strain

The Veteran's lumbar strain has been evaluated under as 10 percent disabling from February 8, 2006.  For the reasons discussed below, the Board finds that a 20 percent rating is warranted from February 8, 2006 to December 29, 2008, but no more than 20 percent.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward thoracolumbar flexion not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height 

A 20 percent disability rating is warranted upon evidence of forward thoracolumbar flexion not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Forward thoracolumbar flexion to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is rated as 40 percent disabling.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.


Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, Plate V (2012).

During an October 2006 VA examination, the Veteran complained of low back stiffness after standing or sitting for three or more hours and after laying in bed.  He also reported aching, sharp pain, which occurred four times a week and lasted for three hours.  He said the pain was localized and 7/10 on the pain scale.  The pain was elicited by physical activity, work, standing and sitting, and was relieved by Motrin.  He also said the low back pain interrupted his sleep.

On objective examination, there was evidence of pain, including radiating pain, on movement.  There were muscle spasms present and flattening of the paraspinous muscles.  There was no tenderness and straight leg testing was negative.  There was no ankylosis; spinal motion and curvature were normal; there were no signs of an intervertebral disc syndrome or nerve root involvement.  Range of motion was to 80 degrees on flexion with pain beginning at 60 degrees, and to 20 degrees on extension with pain at the endpoint.  Bilateral lateral flexion and rotation were to 30 degrees with no pain reported.  The examiner opined that joint function was additionally limited after repetitive use by pain, fatigue, lack of endurance with pain having the most impact.  There was no evidence of weakness or incoordination following repetitive motion.  The examiner opined, however, that the range of motion was additionally limited by 10 degrees after repetitive use.  There were no signs of an intervertebral disc syndrome or root involvement.  X-rays of the lumbar spine were within normal limits.  The diagnosis was lumbosacral strain.  

In his November 2007 notice of disagreement, the Veteran reported that his low back disorder was worse.  He said that his job as an aircraft mechanic was very demanding and that there were days when he could not complete his work due to back spasms.  He also reported that his back was very stiff in the morning and that it was very difficult for him to get going without a heating pad.  He also said that he could no longer run more than a mile without having to stop because of back pain. 

During a December 2008 VA examination, the Veteran complained of low back pain, stiffness, and numbness.  He described the pain as constant, crushing, aching, and sharp.  He said the pain traveled upwards and was 8/10 on the pain scale.  He said pain was elicited by physical activity, standing, sitting, or laying for a long period of time.  He said his symptoms were relieved with Motrin and heat.  He denied any incapacitation, but did report functional impairment in his work, during exercise, and while sitting or standing.  

On physical examination, there was no evidence of radiating pain.  Muscle spasms and tenderness were present diffusely over the lumbar paraspinous.  Straight leg test was negative.  Spinal motion and curvature were normal.  There were no signs of an intervertebral disc syndrome or nerve root involvement.  Range of motion was to 82 degrees on flexion with pain beginning at 20 degrees, to 10 degrees on extension with pain beginning at 5 degrees, and to 30 degrees on lateral flexion and lateral rotation bilaterally without pain.  After repetitive use, joint function was additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination with pain having the most impact.  There was no additional limitation of motion after repetitive use.  X-rays of the lumbar spine were within normal limits.  

Given the foregoing evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that a 20 percent evaluation is warranted for the period from February 8, 2006 to December 29, 2008.  As noted above, a 20 percent evaluation is warranted when thoracolumbar flexion is limited to 60 degrees or less.  Here, in October 2006, flexion was limited to 80 degrees with pain beginning at 60 degrees.  After repetitive use, the examiner estimated that range of motion would be additionally limited by 10 degrees.  In December 2008, flexion was limited to 82 degrees; however, pain began at 20 degrees.  Although the evidence does not show that that flexion was limited to 60 degrees or less, when considering additional functional loss due to pain and other factors, the Board finds that the lumbar strain more closely approximates the criteria for a 20 percent rating.

As for whether an evaluation in excess of 20 percent may be warranted since for this time period, the evidence of record preponderates against finding that forward thoracolumbar flexion ever measured 30 degrees or less; or ankylosis of the thoracolumbar segment.  In this regard, while the appellant does suffer from pain, the provisions of 38 C.F.R. § 4.71a specifically require that lumbar disorders be rated under the prescribed criteria regardless whether there are, or are not, symptoms such as pain (whether or not the pain radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  That is, the presence of pain is already taken into account in the formula.  68 Fed.Reg. 51454-5 (Aug. 27, 2003) ("Pain is often the primary factor limiting motion, for example, and is almost always present when there is muscle spasm.  Therefore, the evaluation criteria provided are meant to encompass and take into account the presence of pain, stiffness or aching, which are generally present when there is a disability of the spine.")  Thus, the criteria for an evaluation in excess of 20 percent have not been met. 

In reaching the above conclusions, the Board has considered the holding in DeLuca, but finds that a schedular evaluation in excess of 20 percent from February 8, 2006 to December 29, 2008, is not warranted.  The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca.  As described above, additional functional loss due to pain and other factors have been contemplated in the 20 percent evaluation; however, the October 2006 examiner indicated that there was only an additional 10 degree loss of flexion after repetitive use (i.e., to 70 degrees) and the December 2008 examiner indicated that there was no additional loss of motion.  Therefore, even when these factors are taken into consideration, an evaluation in excess of 20 percent is not warranted.

Regarding neurologic impairment, the Veteran expressly denied any bowel or bladder impairment.  There is also no evidence of lower extremity radiculopathy and/or nerve root involvement related to the lumbar spine.  

In sum, from February 8, 2006 to December 29, 2008, the Veteran met the criteria for a 20 percent evaluation for his low back disability, but no higher. 

Right Knee Strain

The Veteran's right knee strain has been evaluated under as 10 percent disabling from February 8, 2006.  For the reasons discussed below, the Board finds that a rating in excess of 10 percent rating from February 8, 2006 to December 29, 2008 is not warranted.  

The Veteran's right knee strain has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5024.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  Hence, the Veteran's right knee strain is rated by analogy, using the criteria for tenosynovitis under Diagnostic Code 5024.  Tenosynovitis, in return, is rated based on limitation of motion of the affected part, as degenerative arthritis.

Limitation of extension of the leg is evaluated as follows: extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent).  38 C.F.R. § 4.71a , Diagnostic Code 5261.

Limitation of flexion of the leg is evaluated as follows: flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent). 38 C.F.R. § 4.71a , Diagnostic Code 5260.

The normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

During the October 2006 VA examination, the Veteran complained of right knee pain, stiffness, and swelling.  He said the pain was localized, aching, and sharp.  He reported that the pain occurred three times per week, lasted for three hours, and was 5/10 on the pain scale.  Pain was elicited by physical activity and relieved by rest and Motrin.  Functional impairment involved pain with prolonged standing, walking, sitting, driving, and squatting.

On objective examination of the right knee, there were signs of tenderness, abnormal movement, guarding of movement, and crepitus.  The ligaments were stable and medial and lateral meniscus test findings were within normal limits.  The Veteran demonstrated a full range of right knee motion from 0 degrees of extension to 140 degrees of flexion with no pain reported.  After repetitive use, joint function was additional limited by fatigue, and lack of endurance, with lack of endurance having the most impact.  Joint function was not additionally limited by pain, weakness, or incoordination and there was no additional limitation of motion.  X-rays were within normal limits.  The diagnosis was right knee strain. 

In his November 2007 notice of disagreement, the Veteran reported that his right knee pain limited his ability to stand for long periods of time, and that standing caused knee stiffness which made walking difficult.  He said his job performance suffered and required him to sit for long periods of time.  He also said that the right knee strain limited his ability to exercise.  

During the December 2008 VA examination, the Veteran complained of right knee weakness, stiffness, swelling, and lack of endurance.  He also complained of constant pain, which he said was localized, aching, and sharp.  He estimated the pain to be 7/10 on the pain scale.  He said pain was elicited by physical activity and relieved by rest, Motrin or Tylenol, hot water soaking, and elevation.  He reported functional impairment in exercising, standing for long periods of time, and in his job as an aircraft mechanic.

On objective examination of the right knee, there were no signs of edema, effusion, weakness, tenderness, heat, subluxation, or guarding of movement.  There was also no locking pain, genu recurvatum, or crepitus.  The ligaments were stable and medial and lateral meniscus test findings were within normal limits.  The Veteran had full range of motion of the right knee from 0 degrees of extension to 140 degrees of flexion.  The examiner indicated that after repetitive use, joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  There was no evidence of instability.  X-rays were within normal limits.  

Based on the aforementioned evidence it is clear that no more than a 10 percent evaluation is warranted for the Veteran's right knee strain from February 8, 2006 to December 29, 2008.  The October 2006 and December 2008 examinations indicated that he had full range of right knee motion and no additional limitation of motion with repetitive use.  Therefore a rating in excess of 10 percent is not warranted under Diagnostic Codes 5260 and 5261 based on limitation of flexion and/or extension.  38 C.F.R. § 4.71a.

With respect to other potentially applicable diagnostic codes, there is no evidence of any ankylosis, subluxation or instability, dislocated or removed cartilage, tibia and fibula impairment, or genu recurvatum.  Hence, consideration of Diagnostic Codes 5256, 5257, 5258, 5259, 5262, and 5263 are not appropriate.  38 C.F.R. § 4.71a 

In this case, the Board finds that a rating in excess of 10 percent for the Veteran's right knee strain is not warranted from February 8, 2006 to December 29, 2008.  

Right Shoulder Strain

The Veteran's right shoulder strain has been evaluated as noncompensable from February 8, 2006.  For the reasons discussed below, the Board finds that a 10 percent rating is warranted from February 8, 2006 to December 29, 2008.

The Veteran's right shoulder strain has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5201, for limitation of motion.  A distinction is made between major (dominant) and minor upper extremities for rating purposes.  In the instant case, examination reports reflect the Veteran is right-handed, which means his right shoulder is his major shoulder.

Diagnostic Code 5201 provides that motion limited to the shoulder level warrants a 20 percent disability rating, and motion limited to midway between the side and shoulder level warrants a 30 percent rating for the major arm.  38 C.F.R. § 4.71a , Diagnostic Code 5201.  The normal range of shoulder motion is from zero degrees to 180 degrees of flexion and abduction.  38 C.F.R. § 4.71, Plate I. 

During the October 2006 VA examination, the Veteran complained of right shoulder pain, weakness when lifting overhead, giving way with lifting above his head, and dislocation pops when rotating the joint.  He said the pain was constant, localized, crushing, sharp, and popping.  He said the pain was 5/10 on the pain scale and was elicited by physical activity and work, and relieved by rest and medication.  

On objective examination of the Veteran's right shoulder, there was abnormal movement and guarding of movement.  Range of motion was limited to 170 degrees of flexion with pain beginning at 150 degrees, and to 160 degrees of abduction with pain beginning at 150 degrees.  He had full range of external and internal rotation with no pain reported.  The examiner indicated that after repetitive use, joint function was limited by pain fatigue, and lack of endurance, with pain having the most impact.  Joint function was not additionally limited by weakness and incoordination.  X-rays of the right shoulder were within normal limits.  The diagnosis was right shoulder strain.

In his November 2007 notice of disagreement, the Veteran reported that his right shoulder pain was unbearable and that he had to sleep in a certain position to keep it from throbbing at night.  He said his doctor put him on muscle relaxers and Ibuprofen and sent him to therapy, which seemed to help but the pain never completely went away.  

During the December 2008 VA examination, the Veteran complained of right shoulder pain, weakness, stiffness, swelling, giving way, lack of endurance, fatigability, and dislocation.  He complained of constant, crushing, aching, sharp pain.  He said the pain traveled down his arm to his hand and fingers and was 8/10 on the pain scale.  He said pain was elicited by physical activity and never completely went away.  He said he could not function without medication.  

On objective examination of the Veteran's right shoulder, there were no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  Range of motion was limited to 140 degrees on abduction with pain beginning at 140 degrees, and to 75 degrees of external rotation with no pain reported.  He had full range of flexion to 180 degrees with no pain reported.  The examiner indicated that after repetitive use, the right shoulder was additionally limited by pain, fatigue, weakness, lack of endurance and incoordination with pain having the most impact.  There was no additional limitation of motion after repetitive use.  X-rays of the right shoulder were within normal limits.  

Given the foregoing evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that a 10 percent evaluation is warranted for the period from February 8, 2006 to December 29, 2008.  Although the right arm was not limited to a compensable degree under Diagnostic Code 5201, the October 2006 and December 2008 examinations did show some limitation of abduction and/or flexion.  With repetitive use, the examiners indicated that there was additional functional impairment due to pain and other factors.  Furthermore, the Veteran has reported that he has painful motion and functional shoulder difficulties, especially when lifting or working overhead.  As the intent of the Rating Schedule is to recognize actually painful joints as entitled to at least the minimum compensable rating for the joint, 38 C .F.R. § 4.59, the Board finds that evidence of painful motion warrants a 10 percent rating.

As for whether an evaluation in excess of 10 percent may be warranted during this time period, the evidence of record preponderates against finding a limitation of the right arm to the shoulder level, i.e., 90 degrees.  At worse, abduction was limited to 140 degrees with pain only beginning at that point.  With repetitive use, the examiners indicated that there was no additional limitation in range of motion.  Thus, the criteria for an evaluation in excess of 10 percent have not been met. 

In reaching the above conclusions, the Board has considered the holding in DeLuca, but finds that a schedular evaluation in excess of 10 percent from February 8, 2006 to December 29, 2008, is not warranted.  The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca.  As described above, additional functional loss due to pain and other factors have been contemplated in the 10 percent evaluation.  

With respect to other potentially applicable diagnostic codes, there is no evidence of any ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.  Hence, consideration of Diagnostic Codes 5200, 5202, and 5203 are not appropriate.  38 C.F.R. § 4.71a 

In sum, from February 8, 2006 to December 29, 2008, the Veteran met the criteria for a 10 percent evaluation for his right shoulder strain, but no higher. 

Back Cyst

The Veteran's back cyst has been evaluated as noncompensable since February 8, 2006.  For the reasons discussed below, the Board finds that a compensable rating is not warranted.  

The Veteran's back cyst has been evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7819, for benign skin neoplasms.  The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 23, 2008.  The October 2008 revisions are applicable to claims rated by VA under the prior version that are still pending in the appeals process.  77 Fed. Reg. 2,909  (Jan. 20, 2012).  Under these circumstances, the regulation as it existed prior to the changes is applicable to the appellant's claim for the periods prior to and after the dates of the respective regulatory changes, and the revised regulations are applicable from the effective dates of the changes forward.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

Prior to October 2008, benign skin neoplasms that did not affect the head, face, or neck were rated as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805) or impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7819 (2008).  Diagnostic Code 7819 was not revised in any substantive way in October 2008.  38 C.F.R. § 4.118, Diagnostic Code 7819 (2012).

Where, as here, the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

During an October 2006 VA examination, the Veteran reported that he had a cyst on his back that had grown in size since leaving the military.  He said he had not received any treatment for this condition.  On physical examination, there was a hyperpigmented, non-tender nodule located on the posterior low back adjacent to the spine, which measured approximately 1.0 centimeter by 1.0 centimeter.  The shape was circular.  There was adherence to the underlying structure and the texture was firm with an elevated surface.  There was no affect on function.  The diagnosis was cyst and the Veteran was encouraged to follow-up with his personal physician.

In his November 2007 notice of disagreement, the Veteran indicated that he wanted to have the cyst removed because it was ugly and irritating. 

During a December 2008 VA examination, the Veteran reported that he had a cyst on his lower left back, which itched intermittently.  He said he did not have any functional impairment from this condition and had received no treatment.  On physical examination, a pigmented skin lesion was identified.  The lesion involved induration of less than six square inches, hyperpigmentation of less than six square inches, and abnormal texture of less than six square inches.  There was no ulceration exfoliation, crusting, disfigurement, tissue loss, inflexibility, hypopigmentation, or limitation of motion.  The examiner found that zero percent of exposed skin was affected and only one percent of the whole body was affected.  

During the September 2012 Board hearing, the Veteran testified that the cyst was neither painful nor tender and was smaller than a dime (Hearing Transcript (Tr.), pg 13).  He said that there was no functional impact due to the cyst and it had not increased in size (Hearing Tr., pgs. 14-15).  

Based on the aforementioned evidence it is clear that a compensable evaluation is not warranted for the Veteran's back cyst.  The cyst does not affect the head, face, or neck, and does not affect 6 square inches or more.  The cyst is not unstable or painful, and does not limit function of the back.  Therefore, a compensable rating is not warranted under the criteria for rating scars.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008 & 2012).  Although the Veteran stated in his notice of disagreement that the cyst was "irritating", he has repeatedly reported to medical examiners that the cyst was not tender or painful.  He also testified as to this fact during the September 2012 Board hearing.  

The Board has considered the Veteran's complaints of itching during the December 2008 examination; however, he made no mention of having any itching during the September 2012 hearing.  Rather, he stated that there was no functional impact due to the cyst.  Even assuming that there has been itching associated with the cyst, a compensable rating would not be warranted under any analogous diagnostic code.  Less than 5 percent of the entire body or exposed area is affected and no treatment has been sought or required.  See, e.g., Diagnostic Codes 7806, 7816, 7817 (2008 & 2012) (pertaining to dermatitis or eczema, psoriasis, and exfoliative dermatitis).  

For these reasons, the Board finds that a compensable rating for the Veteran's back cyst is not warranted from February 8, 2006.  

All Increased Rating Claims

The Board has considered the Veteran's lay statements.  The Veteran is competent to report his observations with regard to his low back, right knee, right shoulder, and back cyst, including pain, stiffness, weakness, and limited mobility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds his statements consistent with the ratings assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the Board finds the specific examination findings of trained health care professionals to be of greater probative weight than the Veteran's more general lay assertions.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms described by the Veteran are contemplated by the applicable rating criteria.  With respect to the joints, the rating criteria contemplate functional limitations due to pain, limited and abnormal mobility, instability, and weakness.  With respect to the cyst, the rating criteria contemplate the area affected, including any functional limitation.  Furthermore, higher schedular ratings are available for more severe symptomatology.  Hence, the evidence compels the conclusion that the degree of impairment in this case does not rise to the level that application of the regular schedular standards are impractical.  Therefore, referral for consideration of extraschedular ratings for these disabilities is not warranted. 38 C.F.R. § 3.321(b)(1) .

The Board has also considered the decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  Here, the evidence indicates that the Veteran has been employed as an aircraft mechanic and he has not claimed that he is unable to work due to any of his service-connected disabilities.  

ORDER

From February 8, 2006 to December 29, 2008, a 20 percent rating for a lumbar strain is granted subject to the law and regulations governing the award of monetary benefits. 

From February 8, 2006 to December 29, 2008, entitlement to an evaluation in excess of 10 percent for a right knee strain is denied. 

From February 8, 2006 to December 29, 2008, a 10 percent rating for a right shoulder strain is granted subject to the law and regulations governing the award of monetary benefits. 

Since February 8, 2006, entitlement to an initial compensable evaluation for a back cyst is denied.


REMAND

The Veteran's most recent VA examination was in December 2008.  During the Board hearing, he testified that his low back, right knee, and right shoulder symptoms have worsened.  Therefore, a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his service-connected low back, right knee, and right shoulder disabilities that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  All attempts to procure records identified should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded a VA orthopedic examination to assess the current severity of his low back, right knee, and right shoulder disabilities.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed. 

In accordance with the latest worksheets for rating the spine, knee, and shoulder, the examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of the low back, right knee, and right shoulder disabilities.  The impact of each of these disorders on the appellant's ability to work must be addressed. A complete rationale for any opinion expressed must be provided.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The RO must ensure that the examiner documents his/her consideration of Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5. After completion of any action deemed appropriate in addition to that requested above, the appellant's claims should be readjudicated.  All applicable laws and regulations, and all evidence received since the March 2009 statement of the case, to include in the electronic claims file, should be considered.  If any benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


